Name: Commission Regulation (EC) No 2374/98 of 3 November 1998 concerning the authorisation of new additives in feedingstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  food technology;  agri-foodstuffs;  technology and technical regulations;  agricultural activity
 Date Published: nan

 Avis juridique important|31998R2374Commission Regulation (EC) No 2374/98 of 3 November 1998 concerning the authorisation of new additives in feedingstuffs (Text with EEA relevance) Official Journal L 295 , 04/11/1998 P. 0003 - 0006COMMISSION REGULATION (EC) No 2374/98 of 3 November 1998 concerning the authorisation of new additives in feedingstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Commission Directive 98/19/EC (2), and in particular Articles 9j and 3 thereof,Whereas Directive 70/524/EEC lays down that new additives or new additive uses may be authorised in line with advances in scientific and technical knowledge;Whereas Council Directive 93/113/EC (3), as last amended by Directive 97/40/EC (4), by derogation from Directive 70/524/EEC, authorised Member States to permit provisionally the use and marketing of enzymes, micro-organisms and their preparations in animal nutrition;Whereas examination of the dossiers, submitted by the Member States in accordance with Article 3 of Directive 93/113/EC, indicates that a certain number of substances in the groups of enzymes and micro-organisms can be provisionally authorised;Whereas the Scientific Committee for Animal Nutrition has delivered a favourable opinion with regard to the harmlessness of these substances;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS REGULATION:Article 1 The substances belonging to the group 'Enzymes` and listed in the Annex to this Regulation may be authorised according to Directive 70/524/EEC as additives in animal nutrition under the conditions laid down in that Annex.Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 270, 14. 12. 1970, p. 1.(2) OJ L 96, 28. 3. 1998, p. 39.(3) OJ L 334, 31. 12. 1993, p. 17.(4) OJ L 180, 9. 7. 1997, p. 21.ANNEX >TABLE>